


EXHIBIT 10.1




Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537




September 6, 2011
Michael F. Mahoney
324 Rumstick Road
Barrington, RI 02806


Dear Michael:
On behalf of Boston Scientific Corporation (“Boston Scientific” or the
“Company”), we are very pleased to offer you employment on the terms and
conditions set forth in this letter (the “Letter”). Your initial position of
employment with Boston Scientific, commencing on September 21, 2011 or such
other date as we may mutually agree (the “Hire Date”) will be as President,
Boston Scientific, reporting to our Chief Executive Officer. In that position
your duties and responsibilities shall be subject to the terms of the protocol
attached hereto as Appendix A (the “Protocol”). At such time as we in good faith
determine that the provisions of the Protocol are no longer applicable, you will
assume the position of President and Chief Executive Officer of Boston
Scientific, reporting to our Board of Directors (“Board”). You will be appointed
as a member of the Company's management Executive Committee at the earliest
opportunity as is consistent with the Protocol, as determined by the Company in
good faith, and in all events not later than the date you assume the position of
President and Chief Executive Officer. We look forward to a productive and
successful working relationship and to your acceptance of this offer of
employment.
In connection with your employment, we have attached an Agreement Concerning
Employment (the “Employee Agreement”) hereto as Exhibit A and our Code of
Conduct which summarize certain of the terms and conditions of your employment
and the obligations of the Company and you.
This Letter constitutes an irrevocable offer, which is effective immediately,
and open for your acceptance until the Hire Date at 5:00 p.m. (Eastern Time);
provided, however, that this Letter shall be subject to the following conditions
and shall immediately lapse prior to such time upon the earliest to occur of (i)
your death or disability, (ii) your criminal or civil conviction, or a plea of
nolo contendere or your commission of any act or omission that would constitute
a felony, (iii) actions taken by you that would otherwise constitute a material
breach of this Letter if you were deemed to have accepted this Letter, or (iv)
your rejection of this Letter (each such condition under clauses (i) through
(iv) being a “Lapse Condition”). It shall be a condition of this Letter that any
acceptance by you of this Letter must be communicated in writing to the Chief
Executive Officer of Boston Scientific and shall become effective upon receipt
by the Company (to be delivered c/o the General Counsel).
The existence of this Letter and the matters contemplated hereby are to be
treated in the strictest confidence and, except as may be required by applicable
law, should not be disclosed by you to any person whatsoever (other than your
representatives who need to know such information and have been apprised of, and
agreed to, its confidential nature) without the Company's prior written consent;
provided




--------------------------------------------------------------------------------




that you are authorized to inform your current employer that you have been
offered a position with the Company.
During the period commencing upon your receipt of this Letter and ending on the
Hire Date you shall not be deemed an employee of the Company in any capacity and
you shall not owe the Company or any of its affiliates any duty as an employee,
shall not be required or requested to provide any services to the Company or its
affiliates and shall not take any action which in any manner conflicts with or
breaches any of your obligations or duty owed to any employer.
SIGN-ON BONUS
Boston Scientific will provide you with a lump-sum cash sign-on bonus of
$1,500,000 (less applicable withholding taxes), which will be paid at the time
of your first paycheck (the “Initial Sign-On Bonus”). Except as otherwise set
forth in this Letter, you must be employed by Boston Scientific to receive the
Initial Sign-On Bonus. If you should leave Boston Scientific voluntarily prior
to the first anniversary of your start date, you will be required to pay back
the Initial Sign-On Bonus within 30 days of your departure.
In addition, Boston Scientific will provide you with a lump sum cash sign-on
bonus of $750,000 (less applicable taxes), within 30 days following your
promotion to President and Chief Executive Officer of Boston Scientific (the
“CEO Sign-On Bonus”). You must be employed by Boston Scientific to receive the
CEO Sign-On Bonus. If you should leave Boston Scientific voluntarily prior to
the first anniversary of your promotion to President and Chief Executive
Officer, you will be required to pay back the CEO-Sign On Bonus within 30 days
of your departure.
BASE SALARY
Your base salary will initially be $34,615.39, payable bi-weekly, which is
$900,000 on an annualized basis. Your next base salary review will be in
February 2012 during the normal annual executive review process. Thereafter,
your performance and compensation will be reviewed in the normal course, on an
annual basis starting with the annual review process.
PERFORMANCE INCENTIVE PLAN
The Performance Incentive Plan (PIP) provides employees with the opportunity for
a variable financial incentive in recognition of individual and Company
performance in a given year. You are eligible to participate in the annual PIP
(as in effect from time to time) beginning this year and you will be eligible to
receive a prorated bonus amount at the funded target for 2011, based on the
Company's achievement of corporate performance goals. Per the current plan, your
annual target incentive is 120% of base salary. Starting with the 2012 annual
PIP, your actual award will be based on your achievement of individual goals and
the Company's achievement of corporate performance goals, and may be at, less
than or greater than such target amount, and will be paid out by March 15th of
the year following the Boston Scientific performance year. The Boston Scientific
performance year currently runs from January 1st through December 31st of each
year. Under the current plan, you must be an active employee on the date of
payment to receive any award pay-out under the plan.
DEFERRED BONUS PROGRAM
You will be eligible to participate in the Boston Scientific Corporation
Deferred Bonus Plan (as in effect from time to time). This plan allows you to
save additional tax-deferred money for your future by deferring a portion of
your annual bonus awarded under the PIP. Specifically, under the plan, on an
annual




--------------------------------------------------------------------------------




basis, you can elect to defer up to 75% of the PIP bonus awarded to you starting
with the 2012 or any subsequent year.
LONG TERM INCENTIVE PROGRAM
New Hire Equity Grant
As part of this offer the Compensation Committee has determined that you be
granted effective on the first trading day of the month following the Hire Date,
an equity incentive in the form of Deferred Stock Units having a total value of
$9,532,570 on the effective date of grant, in accordance with the form of award
agreement attached hereto as Exhibit B (“New Hire DSUs”). The award will be made
pursuant to the 2011 Boston Scientific Long Term Incentive Plan.
2012 Annual Equity Grant
As part of this offer the Compensation Committee has determined that during the
normal annual executive review process you will be granted an equity award
having a total value of $7,200,000 on the effective date of grant (“2012 Annual
Equity Grant”). This award is inclusive of Boston Scientific annual equity to be
granted to you under the 2012 Long Term Incentive Program. The total award will
consist of $3,600,000 in Non-Qualified Stock Options (50% of total grant),
$1,800,000 in Deferred Stock Units (DSUs) (25% of total grant) and $1,800,000 in
Performance Share Units (PSUs) (25% of total grant). These awards will be made
pursuant to the 2011 Boston Scientific Long Term Incentive Plan.  Our Long Term
Incentive Plans are designed to share the rewards of the business with
individuals who most significantly contribute to the achievement of the
Company's strategic and operating goals. The effective date of grant will be the
date on which 2012 long-term incentive awards are made to senior executives of
Boston Scientific generally under the 2012 Long Term Incentive Program, which
under our policies is generally on the date of approval or the first open
trading day following the date of approval, should the date of grant be in a
closed trading window. Thereafter, your performance and entitlement to long term
incentive compensation grants will be reviewed in the normal course, on an
annual basis starting with the annual review process in 2013.
DEFERRED STOCK UNITS
An award of Deferred Stock Units reflects Boston Scientific's commitment to
grant to you a number of shares of Boston Scientific common stock (less
applicable tax and other withholdings), to be issued to you in five equal annual
increments beginning on the first anniversary of the date of the grant.  The
number of DSUs to be awarded will be calculated using the Fair Market Value
(closing price) of Boston Scientific common stock on the effective date of
grant. This award is also subject to all provisions of the 2011 Long Term
Incentive Plan and Deferred Stock Unit Agreement.  In accordance with the 2011
Long Term Incentive Plan, Deferred Stock Unit Agreement, and your Change in
Control Agreement (described below), as applicable, upon your Retirement,
Disability, death or a Change in Control of Boston Scientific (as those terms
are defined in the 2011 Long Term Incentive Plan or Change in Control Agreement,
as applicable), we will issue to you or your beneficiary (as the case may be),
any shares of Boston Scientific stock to be awarded to you under your DSU grants
described in this offer that remain subject to eligibility conditions. In the
event of any inconsistency between this section and the section captioned “New
Hire Equity Grant” with respect to the New Hire DSUs, the section captioned “New
Hire Equity Grant” will control.
NON-QUALIFIED STOCK OPTIONS 
The option grant will provide you with the opportunity to purchase shares of
Boston Scientific common




--------------------------------------------------------------------------------




stock.  The number of stock options will be calculated using a Black Scholes
calculation of the value of the options on the effective date of grant.  The
exercise price will be equal to the Fair Market Value (closing price) of Boston
Scientific common stock on the effective date of grant. The option grant will
vest in four equal annual installments beginning on the first anniversary of the
date of grant and will expire on the 10th anniversary of the grant date.  The
option grant will be subject to the provisions of the 2011 Long Term Incentive
Plan and Non-Qualified Stock Option Agreement.  In accordance with the 2011 Long
Term Incentive Plan, Non-Qualified Stock Option Agreement and your Change in
Control Agreement, as applicable, any unvested stock options will accelerate
upon your Retirement, Disability, death or a Change in Control of Boston
Scientific (as those terms are defined in the 2011 Long Term Incentive Plan or
Change in Control Agreement, as applicable) and in those scenarios would remain
exercisable until the expiration of the stated term of the stock option.
PERFORMANCE SHARE PROGRAM (PSP) AWARD 
The PSP award reflects Boston Scientific's commitment to grant to you a number
of shares of Boston Scientific common stock (less applicable tax and other
withholdings), subject to certain performance, eligibility and other conditions,
and will fully vest at the end of a three year period beginning on the effective
date of the grant.  The target number of Performance Share Units (PSU) to be
awarded to you will be calculated using the Fair Market Value (closing price) of
Boston Scientific common stock on the effective date of grant. The actual number
of shares delivered to you at the end of the vesting period will be based on
Boston Scientific's stock performance over the three year period as compared to
the S&P HealthCare Index and in accordance therewith may be earned at less than,
at or greater than the target number of shares awarded. This award is also
subject to all provisions of the 2011 Long Term Incentive Plan, the Performance
Share Program and the Performance Share Unit Award Agreement.  In accordance
with the 2011 Long Term Incentive Plan, Performance Share Program, Performance
Share Unit Award Agreement and your Change in Control Agreement, as applicable,
upon your Retirement, Disability, or death (as those terms are defined in the
2011 Long Term Incentive Plan, Performance Share Program and Change in Control
Agreement, as applicable), we will issue to you or your beneficiary (as the case
may be), the number of shares of Boston Scientific stock in accordance with the
terms set forth in the Performance Share Program and the Change in Control
Agreement, as applicable.
BENEFITS


Enclosed is descriptive literature regarding Boston Scientific's current benefit
programs.  You should review this information prior to your start date so you
are prepared to enroll within your first 31 days of employment.  Please
understand that the Company reserves the right to unilaterally amend or
terminate any of these programs, or to require or change employee premium
contributions toward any benefits.


EXECUTIVE RETIREMENT PLAN
As a member of the Executive Committee, you will be eligible to participate in
the Boston Scientific Executive Retirement Plan in accordance with its terms. As
a member of the Executive Committee, if you “Retire” from Boston Scientific (as
that term is defined in our Executive Retirement Plan), you may be eligible to
receive certain benefits provided in that plan, including a lump sum payment
equal to 2.5 months of base salary times your years of service, subject to a
maximum benefit of 36 months. A copy of Boston Scientific's Executive Retirement
Plan is attached for your information.
BOSTON SCIENTIFIC CHANGE IN CONTROL AND INDEMNIFICATION AGREEMENTS
Boston Scientific provides Change in Control and indemnification agreements to
its key executives. In




--------------------------------------------------------------------------------




general, the Change in Control agreement entitles you as a member of our
Executive Committee to a lump sum payment of three times your base salary and
assumed on-plan incentive bonus if either your employment is terminated (other
than for cause) or if your duties are diminished following a change in control
of Boston Scientific. Indemnification by Boston Scientific is also extended to
key executives for liability arising in the proper performance of one's
responsibilities as an executive officer of Boston Scientific. A form of each
agreement has been provided to you and shall be executed and effective on your
first day of employment.
AIRCRAFT
Boston Scientific will provide you with reasonable and customary personal use of
corporate-owned aircraft up to $100,000 per calendar year in aggregate
incremental cost to the Company, including standard annual vacations or other
personal use as agreed upon, all in accordance with the Company's policies in
effect from time to time. All personal use of aircraft will result in imputed
income based on U.S. Department of Transportation SIFL rates as required by law,
and you will not be reimbursed for any taxes resulting from such imputed income.
RELOCATION
With this offer, you will be eligible for the Tier 5, Executive Officer
Relocation Policy (for which purpose, all senior management approvals thereunder
have been granted). In addition, for so long as you are employed by Boston
Scientific, and to the extent that you have not been promoted to the position of
President and Chief Executive Officer after the Hire Date, Boston Scientific
will provide you with temporary housing in the Boston Area for up to eighteen
months following the Hire Date.
SEVERANCE RELATED TO POSITION
If (x) prior to a “Change in Control” (as defined in the Change in Control
Agreement) your employment is involuntarily terminated by the Company (except
for “cause” (as defined in Section 4a.(4)(C) of the Company's 2011 Long Term
Incentive Plan), or conduct constituting a material act of misconduct in
connection with the performance of your duties which upon written notice to you
has not been cured within seven (7) days thereafter (to the extent reasonably
curable), or as a result of your death or disability) before you have been
appointed President and Chief Executive Officer of the Company, or (y) prior to
a “Change in Control”, you terminate your employment for “Good Reason” (as
defined below): (a) your New Hire DSU's will immediately vest 100% and be
delivered to you minus the shares withheld to cover your applicable taxes;
provided that, if the New Hire DSUs had not yet then been granted to you, you
will receive a lump sum cash payment in the amount of $9,532,570, less
applicable withholding taxes); (b) your 2012 Annual Equity Grant will vest in
the following manner: (1) Non-Qualified Stock Options will immediately vest 100%
and will be exercisable for the remaining term of the grant, (2) DSU's will
immediately vest 100% and be delivered to you minus the shares to cover your
applicable taxes, and (3) in the event that the triggering event occurs (i)
prior to the end of the first performance period, then the PSUs will be
immediately forfeited and you will be entitled to receive a cash payment of
$900,000, representing 50% of the value of PSU grant date value or (ii) after
the end of the first performance period, the PSU's will vest pro-rata based on
the results of the applicable performance period(s); (c) you will be entitled to
receive a lump sum cash severance payment in an amount equal to two (2) times
the sum of your then-prevailing annual base salary plus your target bonus; and
(d) to the extent unpaid, you will be paid your Initial Sign-On Bonus.
If your employment is involuntarily terminated by the Company (except for
“cause” as defined in the paragraph immediately above, conduct constituting a
material act of misconduct in connection with the




--------------------------------------------------------------------------------




performance of your duties which upon written notice to you has not been cured
within seven (7) days thereafter (to the extent reasonably curable), or as a
result of your death or disability) at any time after your appointment as
President and Chief Executive Officer, you will be subject to the Company's
severance policies applicable to its senior executive team members, except that
your New Hire DSU's to the extent unvested will immediately vest 100% and be
delivered to you minus the shares withheld to cover your applicable taxes.
Notwithstanding the foregoing, in the event of a Change in Control after the
Hire Date, you shall be entitled only to the payments and benefits provided for
under your Change in Control Agreement in the event of your termination by the
Company or your resignation for “good reason” as provided for under such
agreement, and the Company shall not have any obligation to make any of the
payments provided for in this section.
For purposes of this Letter:
“Good Reason” shall mean (i) the failure of the Company to appoint you as
President and Chief Executive Officer on or before March 21, 2013 or (ii) the
appointment by the Company of any individual to the position of Chief Executive
Officer on or before March 21, 2013 on other than an interim basis.
To the extent that either (i) the Company is not able to ensure that the terms
of this Letter remain outstanding prior to your acceptance, (ii) the Company
determines that you are not able to commence employment as of the Hire Date,
(iii) the Company determines to cease your active employment after you have
commenced employment, or (iv) you are otherwise precluded from commencing such
employment, in each case for any reason other than a Lapse Condition and
conditioned on your compliance with the terms of this Letter and the Employee
Agreement and the absence of conduct that would constitute “cause” hereunder,
the Company shall (i) continue to pay you the base salary and PIP (or cash
equivalent thereof) provided for in this Letter, (ii) continue to provide you
with all benefits provided for in this Letter to the extent while otherwise
actively employed you would be eligible for such benefit coverage and to the
extent otherwise reasonably practicable (provided that the failure to provide
for such benefit coverage or the abridgement of such benefit coverage is not
materially adverse to you), and (iii) grant to you and continue all incentive
awards to the extent otherwise reasonably practicable (provided that the failure
to grant such awards or any abridgement of such awards is not materially adverse
to you), and otherwise perform the Company's obligations to you under this
Letter as if you were employed and fully engaged in your duties, subject to the
Company's authority to terminate this Letter at any time thereafter treating you
as though you were employed and immediately terminated by the Company without
“cause” (other than in the case of death or disability) under this “Severance
Related to Position” section.
All payments, benefits and amounts due you under this section shall be
conditioned upon your execution and delivery of a general release in favor of
Boston Scientific, in the form attached hereto as Exhibit C. All rights and
obligations under this section shall inure to the benefit of your heirs,
executors and administrators.
LEGAL CONTRACT WORK
You will be provided reimbursement up to $90,000 for any legal work pertaining
to your employment contract.
TAX WITHHOLDING
All amounts of compensation hereunder shall be subject to withholding for
applicable income and




--------------------------------------------------------------------------------




employment taxes and all Boston Scientific polices related to withholding and
deductions.
BACKGROUND VERIFICATION AND WORK AUTHORIZATION
A background verification establishing that you have not been convicted of, or
plead guilty or nolo contendere with respect to, any felony, been the subject of
an SEC order or action barring you from serving as the CEO of a public company
or been the subject of an FDA disbarment action (collectively, a “Disqualifying
Event”) shall be a condition to this letter. To comply with the Immigration
Reform Control Act of 1986, the Company is required to determine your
eligibility for work in the United States.  Therefore, on your first day of
employment you will be required to provide documentation to establish your
identity and work authorization status.
The Executive represents and warrants that he has not been, and is not
currently, the subject of any Disqualifying Event.
EMPLOYMENT AT WILL
Upon acceptance of this offer you will remain an "at will" employee of Boston
Scientific. This means that you will be free to resign at any time. Likewise,
Boston Scientific will have the right to terminate your employment at any time
with or without reason or notice. In each such case, such resignation or
termination shall be subject to the terms of this Letter. Acceptance of this
offer acknowledges your understanding and acceptance of the "at will" nature of
your employment.
PRIOR EMPLOYMENT
By acceptance of this offer, you agree that (1) no proprietary or confidential
information, trade secret, copyright or any other intellectual property
information belonging to any of your previous employers will be disclosed or
used by you during the period of your employment with Boston Scientific, and
that no such information in any tangible or electronic form of documents,
memoranda, software, drawings, etc. will be retained by you or brought with you
to Boston Scientific other than those items explicitly permitted by your
previous employers (if any), (2) you have brought to Boston Scientific's
attention and provided it with copies of or accurate descriptions of all
agreements, covenants or other restrictions, whether in your possession or with
respect to which you should have reasonably been aware (taking into account your
position and tenure) which may adversely impact your future employment at Boston
Scientific under this Letter including, without limitation, non-disclosure,
non-competition, non-solicitation, invention assignment agreements or agreements
containing future work restrictions, and (3) you will cooperate fully with
Boston Scientific and comply with any and all procedures or measures
implemented, or given effect, by Boston Scientific for purposes of preventing
any unauthorized disclosure or use by you of any proprietary or confidential
information belonging to any of your previous employers or otherwise violating
any legally enforceable provision of any agreements with any of your prior
employers and relating to your post-termination activities. Sub-clause (2) above
shall apply only to any such agreement, covenant or restriction referenced
thereunder that is not otherwise provided to Boston Scientific and that results
in your being bound by court order or settlement to restrictions on your
employment with Boston Scientific that (x) are of longer duration or (y) are of
a broader scope or other additional material adverse nature than the
restrictions reasonably associated with (A) the terms of those agreements,
covenants and restrictions that you have brought to Boston Scientific's
attention referenced in sub-clause (2) above or (B) any alleged breach of
fiduciary, contractual or other statutory obligation owing to your previous
employers.






--------------------------------------------------------------------------------




INDEMNIFICATION
In addition to your rights under the Indemnification Agreement identified above,
Boston Scientific has agreed to indemnify you as provided for in Annex A.
BOSTON SCIENTIFIC REPRESENTATIONS
Boston Scientific represents and warrants to you, as of the date hereof, that;
(1) the execution, delivery and performance of this Letter by Boston Scientific
has been duly authorized by all necessary corporate action, (2) the officer
signing this Letter on behalf of Boston Scientific is duly authorized to do so,
and (3) upon the execution and delivery of this irrevocable Letter, and until
this Letter lapses according to its terms, this Letter is a valid and binding
obligation of Boston Scientific enforceable against it in accordance with its
terms.
MISCELLANEOUS
409A Matters
References under this offer to your termination of employment shall be deemed to
refer to the date upon which you have experienced a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). To the extent any reimbursements or in-kind benefits due
to you under this offer constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Notwithstanding any provisions of this offer to the contrary, if you are a
“specified employee” (within the meaning of Section 409A of the Code and the
regulations thereunder and determined pursuant to procedures adopted by Boston
Scientific) and you experience a “separation from service” (including, if
applicable, in respect of your position as a member of the Board) after the Hire
Date and if any portion of the payments or benefits to be received by you upon
such a “separation from service” would be considered deferred compensation under
Section 409A of the Code, amounts that would otherwise be payable pursuant to
this offer during the six-month period immediately following your separation
from service and benefits that would otherwise be provided pursuant to this
offer during the six-month period immediately following your separation from
service shall instead be paid or made available on the earlier of (i) the first
business day of the seventh month following the date of your separation from
service or (ii) your death.  
Terms, Governing Law and Jurisdiction
You and the Company acknowledge that this offer (together with any attachments
hereto and agreements referenced herein) constitutes the entire understanding of
the parties with respect to the subject matter hereof and supersedes any other
prior agreement or other understanding, whether oral or written, express or
implied, between you and the Company concerning, related to or otherwise in
connection with, the subject matter hereof and that, following the Hire Date, no
such prior agreement or understanding shall be of any further force or
effect.  To the extent the terms of this offer are inconsistent with any plan,
program, practice or other agreement of the Company and applicable to you, and
as in effect from time to time, the terms of this offer shall control unless
specifically provided otherwise in writing by reference to this offer and signed
by you and Company.
This offer shall be governed by, and construed and enforced in accordance with
the substantive laws of the Commonwealth of Massachusetts, without regard to its
principles of conflicts of laws.




--------------------------------------------------------------------------------




Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Suffolk
County, Massachusetts in connection with any proceeding arising out of or
relating to this offer or the transactions contemplated hereby and waives any
objection to venue in Suffolk County, Massachusetts. In addition, each of the
parties hereto hereby waives trial by jury in connection with any claim or
proceeding arising out of or relating to this offer or the transactions
contemplated hereby.
ACCEPTANCE
This offer letter is contingent upon the following:
 An acceptance no later than September 21, 2011;
 Your signing of the Agreement Concerning Employment.
We believe this opportunity to be a mutually-rewarding one and look forward to
your contributions and continued success with Boston Scientific.
Sincerely,




Pete M. Nicholas
Chairman of the Board
Agreed to and Accepted by: ________________________________    Date:
_____________


Enclosures
Agreement Concerning Employment (Exhibit A)
New Hire DSU Award (Exhibit B)
Form of Release of Claims (Exhibit C)
The Boston Scientific Corporation Executive Retirement Plan
Current Benefit Plan Literature




--------------------------------------------------------------------------------




Annex A
In reliance on your agreements and representations in the section captioned
“Prior Employment” (the “Covered Representations”), the Company agrees that (a)
if you are made a party, or are threatened to be made a party, to any threatened
or actual action, suit or proceeding, whether civil, criminal, administrative,
investigative, appellate or other action, suit or proceeding (a “Proceeding”) by
Johnson & Johnson or its affiliates (the “Prior Employer”) or (b) if any claim,
demand, request, dispute, controversy, threat, discovery request or request for
testimony or information (a “Claim”) is made, or threatened to be made, by the
Prior Employer, and such Proceeding or Claim results in whole or in part from
your alleged breach of any fiduciary, contractual, or other statutory obligation
to the Prior Employer arising out of or resulting from (i) discussions related
to, or the negotiation, execution or acceptance of, this Letter or (ii) your
accepting the position as President, being employed by the Company or performing
the duties contemplated under this Letter, then you shall promptly be
indemnified and held harmless by the Company to the fullest extent permitted by
applicable law against any and all costs, expenses, damages, liabilities and
losses (including, without limitation, attorneys' fees, judgments, interest,
expense of investigation, penalties, fines, excise taxes or tax penalties,
amounts paid or to be paid in settlement or any expenses, including attorneys'
fees, incurred by you to enforce your rights under this Annex A).
For the avoidance of doubt, such indemnification and payment shall be provided
or paid to you (i) so long as the Company' offer under the Letter has not lapsed
without acceptance and (ii) after such acceptance, even if your employment at
the Company does not commence as of the Hire Date due to such Proceeding or
Claim. All such rights and obligations under this Annex A shall inure to the
benefit of your heirs, executors and administrators.
The Company shall promptly advance to you all costs and expenses incurred by you
in connection with any such Proceeding or Claim after receiving written notice
requesting such an advance. The indemnification rights set forth in this Annex A
shall be in addition to (and shall not restrict) any indemnification provisions
otherwise applicable to you. You represent that there is no such Proceeding or
Claim now actually pending against you which would give rise to the application
of these indemnification rights.
You agree that the Company may defend you through lawyers of the Company's
choosing; however, in the event that you and the Company both reasonably
determine that a conflict of interest prevents the lawyers selected by the
Company from representing you against a claim where the Company has agreed to
provide your defense, the Company will reimburse (or advance, as provided above)
the attorneys' fees you have or will incur by having to engage separate lawyers
to defend yourself against that claim. In the event separate counsel must be
retained, you agree that the Company shall have the right to approve your choice
of counsel, such approval shall not be unreasonably withheld, and that
compensation of the separate attorneys shall be for services necessary, at rates
which are reasonable and competitive within the locale in which said claim is
asserted.
The foregoing indemnification obligations of the Company under this Annex A
shall cease to apply (effective prospectively only, and not in respect of any
fees or costs incurred or obligations under any judgment or settlement (whether
or not final) entered into prior to such date) in the event of your willful
misconduct or the date of your initial breach of the Covered Representations.
As a condition of indemnification under this Annex A, (i) you shall give Boston
Scientific prompt notice of any Claim, (ii) Boston Scientific shall be given the
full opportunity to assume the defense of any such Claim, and (iii) you shall
cooperate in good faith in defending any Claim.
The Company's obligations under this Annex A shall survive the termination of
your employment




--------------------------------------------------------------------------------




with Boston Scientific or any termination of this Agreement by the Company
before you commence employment. The Company's obligations under this Annex A
shall be the sole and exclusive indemnification provisions and procedures
relating to any Claim brought by the Prior Employer.








--------------------------------------------------------------------------------




Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537




September 13, 2011
Michael F. Mahoney
324 Rumstick Road
Barrington, RI 02806


Dear Michael:
Reference is hereby made to that certain offer letter (the “Offer Letter”) dated
September 6, 2011 delivered to you by Boston Scientific Corporation (“Boston
Scientific” or the “Company”). This letter agreement supplements the Offer
Letter as specifically provided below.
Effective as of the date hereof, (A) the “Hire Date” (as used in the Offer
Letter) shall mean October 17, 2011 or such other date as the Company and you
may mutually agree, (B) references to “Protocol” in the Offer Letter shall mean
that certain Conflicting Products Protocol Agreement between you and the Company
(as may be in effect from time to time), (C) the Company agrees to pay you an
additional supplementary cash payment of $69,230.77 (less applicable withholding
taxes), which will be paid at the time of your first paycheck, subject to your
continued employment with Boston Scientific at such time, (D) the Company agrees
that, at such time when you are paid any prorated bonus amount to which you are
entitled under the Offer Letter in respect of the Company's 2011 Performance
Incentive Plan (such amount, “Paid 2011 Prorated Bonus Amount”), you will
receive an additional cash payment equal to the difference between (x) the
prorated bonus amount to which you would have been entitled under the Offer
Letter in respect of the Company's 2011 Performance Incentive Plan if your Hire
Date were September 21, 2011 (and not October 17, 2011), and (y) the Paid 2011
Prorated Bonus Amount, and (E) you agree that no payments, benefits or amounts
shall be due you pursuant to the first of two clauses (ii) of the second-to-last
paragraph under the “Severance Related to Position” section of the Offer Letter
as a result of the change to the Hire Date provided for in clause (A) herein.
Except as specifically amended hereby, the Offer Letter is and remains
unmodified and in full force and effect.
Sincerely,


Pete M. Nicholas
Chairman of the Board
Agreed to and Accepted by: ________________________________    Date:
_____________






--------------------------------------------------------------------------------




Conflicting Products Protocol Agreement




1.
Boston Scientific Corporation and its affiliates (collectively, the “Company”)
and the undersigned executive (the “Executive”) agree to the following
Conflicting Products Protocol Agreement (the “Protocol”) with respect to the
Executive's rendering of services as President in connection with certain
“Conflicting Products” (as defined below). Executive acknowledges and agrees
that the Company has relied upon his agreement to, and continued compliance
with, the Protocol in connection with his commencement of employment, and
continued employment, with the Company.



2.
Reference is made to the agreement with his former employer that Executive has
brought to the attention of the Company which contains certain post-termination
restrictions, dated March 22, 2007 (the “Agreement”).



3.
The Executive's position as President has been structured so that he supervises
only the operating divisions set forth on Annex A (the “Annex A Businesses”) and
commences supervision of those divisions according to the schedule set forth in
Annex A. The Company has limited the Executive's product responsibilities to the
Annex A Businesses. The Executive acknowledges that: (i) the senior executives
overseeing the business operations of all businesses other than the Annex A
Businesses (the “Other Businesses”) shall report to Hank Kucheman, as CEO (or
his successor), and those senior executives shall have responsibility for the
Company Products associated with their business units; (ii) Executive shall not
supervise any employees of the Other Businesses; (iii) for so long as he is
President, Executive shall report to the CEO; and (iv) Executive shall have no
responsibilities with respect to the Other Businesses as specified in Section 5.



4.
In addition to the structure described in Section (3), above, as an additional
precautionary measure, the Company and Executive have agreed to this Protocol,
which is designed to ensure, through insulation and recusal mechanisms, that the
Executive does not apply confidential information from his prior employer to
which he had access during his prior employment to enhance the marketability or
use of any Company product, process, machine, invention or service in existence
or under development (“Company Products”) that resemble or compete with any
product, process, machine, invention or service of his former employer upon
which the Executive worked or for which Executive had management or oversight
responsibility (“Conflicting Products”).



5.
The Company is a diversified company comprised of business units that are
responsible for Company Products that are not Conflicting Products. During the
Protocol Period, the Executive shall only have, with respect to any Company
Products, operational responsibilities related to products that are not
Conflicting Products and which are associated with the Annex A Businesses.
Specifically, Executive shall not render services directly or indirectly during
the Protocol Period in connection with any Other Businesses, meaning that he
shall not: (a) have any operating responsibilities regarding products of Other
Businesses; (b) participate in any strategic or product development decisions
with respect to such Other Businesses; or (c) be involved in the marketing or
sale of products by any Other Businesses. If the Company seeks to add to the
Annex A Businesses any other business unit (or portion thereof) that produces
Company Products that the Company contends are not Conflicting Products, or add
to Annex A any new products or businesses that may subsequently be acquired and
that the Company contends are not, or do not produce, Conflicting Products, the





--------------------------------------------------------------------------------




Company shall notify Johnson & Johnson in advance in writing. Johnson & Johnson
shall respond in writing within two weeks of receipt of such notice (the “Notice
Period”) as to whether it objects to any such proposed change to Annex A.
Executive shall not render services with respect to such additional products or
business units until after the expiration of the Notice Period. The limitations
set forth in this Section 5 shall be referred to as the “Section (5)
Restrictions.”


As used herein, “Protocol Period” shall mean the period commencing on the
Executive's employment date and continuing for so long as the Executive remains
employed by the Company, but in any case not to extend past November 1, 2012.


Notices pursuant to this Section 5 shall be delivered via U.S. mail and either
facsimile or e-mail to Anne O. Martinson, Esq., Senior Counsel, Law Department,
Johnson & Johnson, One Johnson & Johnson Plaza, New Brunswick, NJ 08933, with a
copy to Glenn A. Clark, Esq. and Edwin F. Chociey, Jr., Esq., Riker, Danzig,
Scherer, Hyland & Perretti LLP, Headquarters Plaza, One Speedwell Avenue,
Morristown, NJ 07962.


6.
The Company shall notify members of its senior executive team of the existence
and terms of this Protocol and the Section (5) Restrictions, and instruct them
(i) that the Executive shall not be asked or in any manner permitted to engage
in activities or provide counsel or advice in contravention of the Section (5)
Restrictions and (ii) to take appropriate measures to ensure that the Executive
shall not receive e-mails, correspondence and other communications in
contravention of the Section (5) Restrictions. The Executive shall at all times
take all necessary action to comply with his Section (5) Restrictions as well as
his other obligations hereunder, and in particular, the Executive shall
affirmatively recuse himself from, and cease to have any further participation
with respect to any business activity, meetings or communications in
contravention of the Section (5) Restrictions.



7.
The Company has designated its Chief Compliance Officer, Jean Lance (or her
successor), as the “Compliance Representative” to address any questions from the
Executive or members of the Company's management regarding the Protocol. The
Executive agrees to cooperate fully with the Compliance Representative and to
take all necessary action recommended by the Compliance Representative in
connection with the implementation and oversight of the Protocol, including
compliance with any guidelines or other directives communicated by the
Compliance Representative. The Compliance Representative shall not report,
directly or indirectly, to Mahoney.



8.
This Protocol shall not be modified, amended or terminated in any manner without
the prior written consent of the Company, the Executive and Johnson & Johnson.
Except as provided for herein, or with respect to any communications between the
Company and Johnson & Johnson regarding the Agreement, the terms of this
Protocol shall be kept confidential.





Boston Scientific Corporation




By:______________________












--------------------------------------------------------------------------------




Executive




By:_______________________




Dated: September __, 2011


Annex A Businesses


Products Associated with the following business operations:


1.
Cardiac Rhythm Management - responsibilities to commence October 17, 2011.

2.
Endoscopy - responsibilities to commence October 17, 2011.

3.
Neuromodulation - responsibilities to commence August 1, 2012.





